                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

PIERRE WATSON,                                     )
                                                   )
           Plaintiff,                              )
                                                   )
     v.                                            )          4:18-cv-764 NAB
                                                   )
ZACHARY DRISKILL, et al.,                          )
                                                   )
           Defendants,                             )

                                 MEMORANDUM AND ORDER

          This matter comes before the Court on plaintiff Pierre Watson’s second motion for

extension of time in which to file his amended complaint and pay the initial partial filing fee.

(Docket No. 14). Plaintiff is seeking an additional ninety-day extension to the previously-

imposed deadline. For the reasons discussed below, plaintiff’s motion for an extension will be

granted in part, and he will be given forty-five days from the date of this order in which to file an

amended complaint on the Court-provided form and pay the initial partial filing fee of $37.92.

                                             Discussion

          Plaintiff filed his complaint on May 16, 2018. (Docket No. 1). On July 16, 2018, plaintiff

filed a motion to amend by interlineation. (Docket No. 8). The Court issued a memorandum and

order on August 27, 2018, denying plaintiff’s motion to amend by interlineation, and directing

plaintiff to file an amended complaint on a Court-provided form within thirty days. (Docket No.

11). Plaintiff was also ordered to pay an initial partial filing fee of $37.92.

          On September 19, 2018, plaintiff filed his first motion for an extension of time in which

to file his amended complaint and pay the initial partial filing fee. (Docket No. 12). Plaintiff

stated that he was in the Special Housing Unit awaiting transfer to a different prison, making it
difficult to file his amended complaint. He also noted that he did not have the funds to pay the

initial partial filing fee at that time. Due to these exigencies, plaintiff sought a ninety-day

extension. The Court granted this request on September 20, 2018. (Docket No. 13).

       Plaintiff has now filed a second motion for an extension of time in which to file his

amended complaint and pay his initial partial filing fee. (Docket No. 14). Again, he requests

ninety days.

       The Court will grant plaintiff’s motion for an extension. However, plaintiff has not

shown good cause for another ninety days in which to comply with the Court’s order. Plaintiff

states that he remains in the Special Housing Unit and that his transfer to a different institution

has twice been postponed. Nevertheless, plaintiff has not demonstrated that he has no access to

the law library, or to writing utensils, or that it is otherwise impossible for him to file his

amended complaint on the form that has been provided to him. Indeed, while in the Special

Housing Unit, plaintiff has been able to file motions with this Court. As such, plaintiff will be

given forty-five days from the date of this order in which to file his amended complaint on the

Court-provided form. Moreover, if plaintiff is unable to pay the initial partial filing fee, he must

provide an updated certified inmate account statement so that the initial partial filing fee can be

recalculated pursuant to 28 U.S.C. § 1915(b)(1). For plaintiff’s convenience, the Clerk of Court

will be directed to resend plaintiff a copy of the Court’s prisoner civil rights form, a copy of

plaintiff’s original complaint (Docket No. 1), and a copy of the Court’s order providing

instructions as to how to fill out his amended complaint (Docket No. 11).

       Accordingly,




                                                 2
       IT IS HEREBY ORDERED that plaintiff’s second motion for extension of time in

which to file his amended complaint and pay the initial partial filing fee (Docket No. 14) is

GRANTED IN PART.

       IT IS FURTHER ORDERED that plaintiff must pay an initial partial filing fee of

$37.92 within forty-five (45) days of the date of this order. Plaintiff is instructed to make his

remittance payable to “Clerk, United States District Court,” and to include upon it: (1) his name;

(2) his prison registration number; (3) this case number; and (4) the statement that the remittance

is for an original proceeding.

       IT IS FURTHER ORDERED that if plaintiff is unable to pay the initial partial filing

fee, he must provide the Court with an updated certified inmate account statement so that his

initial partial filing fee can be recalculated pursuant to 28 U.S.C. § 1915(b)(1).

       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the

Court-provided form, in accordance with the instructions set forth in the Court’s order of

August 27, 2018, within forty-five (45) days of the date of this order.

       IT IS FURTHER ORDERED that the Clerk of Court shall provide plaintiff with a copy

of the Court’s prisoner civil rights form.

       IT IS FURTHER ORDERED that the Clerk of Court shall provide plaintiff with a copy

of his original complaint (Docket No. 1).

       IT IS FURTHER ORDERED that the Clerk of Court shall provide plaintiff with a copy

of the Court’s August 27, 2018 order (Docket No. 11).

       IT IS FURTHER ORDERED that plaintiff’s failure to timely comply with this order

will result in the dismissal of this case without prejudice and without further notice.




                                                  3
       IT IS FURTHER ORDERED that upon the filing of the amended complaint, the Court

will review the amended complaint pursuant to 28 U.S.C. § 1915.



   Dated this 11th day of December, 2018.


                                             /s/ Nannette A. Baker
                                            NANNETTE A. BAKER
                                            UNITED STATES MAGISTRATE JUDGE




                                              4
